DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                     Election/RestrictionsNewly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly added claim lacks unity of invention because even though the invention(s) of these groups require special technical features they do not make a contribution over existing prior art, (see analysis below).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Highlighting, that this application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a first method for producing a powder coating material.
Group II, claim(s) 19, drawn to a second method for producing a powder coating material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
(Group I & II) lack unity of invention because even though the inventions of these groups require the technical features of
A method of producing a powder coating material containing a fluororesin and a non-fluororesin, the method comprising: 
kneading a raw material containing the fluororesin and the non-fluororesin with a kneading extruder equipped with at least one screw having a kneading zone, 
wherein a ratio of a length LK of the kneading zone to an effective length Ls of the screw (LK/Lsx100) is 21.0 to 50.0%:
These technical features are not a special technical feature(s) as they do not contribute over the prior art in view of Takahashi (JP-2012/111,834 hereinafter Takahashi)Takahashi teaches the following:
(Abstract) teaches that the invention disclosed is for a method for producing a regenerated powder coating that easily obtains a powder coating with reusable quality from a recovered powder coating in a simple step. (Abstract) teaches the method for producing a regenerated powder coating includes a step of kneading the recovered powder coating in an extruder or a kneader. ([0008]) teaches that the object of the present invention can be achieved by a method for producing a powder coating material, comprising a step of kneading a recovered powder coating material in an extruder or a kneading machine. ([0023]) teaches that a fluorine resin may be used. In addition, ([0023]) teaches that hybrid resins obtained by mixing aforementioned resins may be used, such as a fluorine-polyester hybrid resin, and/or fluorine-acrylic hybrid resin.
([0010]) teaches that the length of the kneading portion is preferably half or less of the total length of the screw. As such, a range for (Lx/Ls x 100) is found to be established at 50% or less. 
Response to Arguments
The examiner acknowledges that the amended claim set corrects the issues noted by the previous office action (4-26-2022). All of the previous drawing objection, 112 rejections, have been withdrawn.
Applicant's arguments filed (8-15-2022) have been fully considered but they are not persuasive. 
Applicant argues…
Shun and Covas cannot be combined because Covas is utilized for polyolefins while Shaun utilizes a fluororesin and non-fluororesin
Covas does not teach that the L2/L ratio is a design choice as a result effective variable.
Applicant further argues that none of the other applied references make up for the deficiency of Shun as modified or Takahashi as modified.
This is not found to be persuasive because…
While Shaun utilizes a combination of a fluororesin and non-fluororesin, Shaun utilizes fluororesin with polyolefin components, with ([0096]) teaching that a olefin may, for example, be ethylene, propylene, isobutylene or the like. Additionally, as stated by applicant arguments a screw configuration would be optimized for the specific components utilized. As such, it would follow, one of ordinary skill in the art would look at any prior individual chemical components (fluororesin and non-fluororesin) screw arrangements as a means for assessing the individual chemical components screw arrangement’s potential when processing a combination of those components (fluororesin and non-fluororesin).  Furthermore, the applicant has not provided any information that shows that the combination of components (fluororesin and non-fluororesin) at the ranges specified i.e. a content of the fluororesin in the raw material is 5 to 95% by mass, (Claim 13) and Wherein a mass ratio of the fluororesin and the non-fluororesin in the raw material is 70/30 to 10/90, (Claim 14). Would provided any unexpected results. Highlighting, that in the ranges specified the non-fluororesin is allowed to comprises up 95% as the such the majority of the composition may be the non-fluororesin. 
As detailed in action of (4-26-2022) and in applicants remarks (8-15-2022) Covas teaches that the various elements utilized in the (L2/L) ratio may be adjusted. Namely, that screw can be augmented by fine-tuning various components including the length of the screws compression zone (L2) and total length (L) of the screw. Covas giving a range of values for L and L2, which resulted in an established range for the (L2/L) ratio from 18.16% to 42.72% which falls itself within the range specified by the limitations, i.e. 21.0 to 50.0%. With Covas noting that the geometry of the screw implanted has an impact on the intensity and extent of the generated thermomechanical stresses generated. As such, the screw geometry including the screws compression zone (L2) and total length (L) of the screw and thus the ratio between the two (L2/L) is understood to have an impact on the processing parameters (thermomechanical stresses) the screw provides. As such, the case law for result effective variable was recited. 
This is unpersuasive because as explained above there was not found to be deficiency in Shun as modified or Takahashi as modified. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  nonobviousness.
A.) Claim(s) 1, & 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shun et al. (US-2016/0,160,054, hereinafter Shun), in view of Covas et al. (Polymer Extrusion ... Screw Geometry, 2011, hereinafter Covas) and in further view of Hitoshi et al. (JP-2011/245,710, hereinafter Hitoshi) or alternatively in further view of Angadi et al. (Effects of Screw Configuration..., 2017, hereinafter Angadi)Regarding claim 1, 	
A method of producing a powder coating material containing a fluororesin and a non-fluororesin, the method comprising: 
kneading a raw material containing the fluororesin and the non-fluororesin with a kneading extruder equipped with at least one screw having a kneading zone, 
wherein a ratio of a length LK of the kneading zone to an effective length Ls of the screw (LK / Ls x 100) is 21.0 to 50.0%, 
the kneading zone includes a neutral zone equipped with at least one neutral kneading segment, and a ratio of a length LN of the neutral zone to the length LK of the kneading zone (LN / LK x 100) is 30 % or more.
Shun teaches the following:
(Abstract) teaches a powder coating material comprising a powder composed of a composition containing a fluororesin (A1), and a powder composed of a composition containing a resin (A2) other than a fluororesin. ([0266]) teaches that a single-screw extruder, a twin-screw extruder, a planetary gear or the like may be utilized. 
Regarding Claim 1, Shun teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Shun is silent on details regarding the screw implemented for melt-kneading. In analogous art for details regarding screws implemented for melt kneading plastics, Covas suggests details regarding the dimensions of a screw implemented for melt kneading, and in this regard Covas teaches the following:
(Ch, 3, Pg. 18, 112, lines 10-1.5) teaches that As seen in Figure 10a, an extruder screw can be defined by its diameter (D) and total length (L), by the length of the feed, compression and metering zones (Ll, L2 and L3, respectively) by the initial and final channel depths (or, equivalently, inner diameter (D1) and (D3), respectively), by the flight thickness (e) and by the screw pitch (p). As shown in (Fig. 10a) the compression zone, which acts as applicant's kneading zone, has a length range of 170 to 400mm, while the overall length is given to be 936mm. As such, this gives a range of (170/936) * 100 to (400/936) * 100 or 18.16 % to 42.72 %.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun. By swapping in a melt kneading screw with a compression zone that has a length of 170 to 400mm in comparison to the overall length of the screw 936mm, as taught by Covas, due to the fact it would amount to nothing more than a use of a known dimensions for a melt kneading screw with a compression zone, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Covas. Highlighting, that the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). In addition to while no discrepancies are perceived to exist regarding the size of the transition zone implemented, the case law for the change of size may be recited, were the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).Regarding Claim 1, Shun as modified teaching the same as detailed above. In analogous art for a polymer material process via melt kneading in an extruder, Hitoshi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Hitoshi teaches the following:
([0005]) teaches that the resin is melt-kneaded and melt-extruded using a screw having a screw block composed of a screw element and/ or a neutral screw element, and the length of the block is 10% to 50% of the length of the second zone. Where ([0005]) teaches that the second zone is a zone adjacent to the downstream side of the first zone, in which the barrel temperature is adjusted to a temperature equal to or lower than the melting point of the resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun as modified. By implementing a neutral screw element, and the length of the block is 10% to 50% of the length of the second zone, as taught by Hitoshi. Highlighting, deployment of a neutral screw element allows for having a screw element(s) that do not have the action of moving the resin by the rotation of the screw, ([0028]). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 1, Shun as modified teaching the same as detailed above. Shun as modified is silent on details regarding the ratio of a length of the neutral zone to a length of the kneading zone. In analogous art for a polymer material process via melt kneading in an extruder, Angadi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Angadi teaches the following:
(Pg. 818, Table 2) show various screw design configurations with one configuration comprising only using NKB (neutral kneading blocks) in the shearing zones, while another comprising using a mix of NKB and RKB (right hand kneading blocks). As such, the shearing zone is understood to compose at least 50% of the kneading zone. (Pg. 817, Table 1) teaches that the intensity of shearing is a direct function of number of kneading lobes and discs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun as modified. By utilizing a mixtures of various kneading block configurations, including a NKB comprising at least 50% of the conveying zones, as taught by Angadi. Highlighting, that implementing a variety of kneading block types allows for a variety of flow patterns and flow time, which themselves are highly dependent on the staggering angle between the discs. Successive individual discs define discontinuous helix and hence the flow directions (Figure 7). Residence times are influenced by the screw geometry and operating conditions [44]. Positive transport (RKB) prevails for positive angles, no drag exists in neutral case (NKB), and for negative angles (LKB), upstream conveying is dominant (¶2, lines 1-8). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 4, 	
Wherein the screw is rotated at a rotational speed of 10 to 1,000 rpm.
Regarding Claim 4, Shun teaching the same. Shun is silent on details regarding the number of rpms implemented during kneading. In analogous art as applied, Covas suggests details regarding the number of RPMs implemented for a screw utilized for melt kneading, and in this regard Covas teaches the following:
(Pg. 7, ¶4, lines 4-6) teaches that Figure 5 is a radar plot presenting the influence of screw speed (the values of 20, 40 and 60 rpm were selected) on mass output, mechanical power consumption. As shown in (Fig. 5) (Found on Pg. 10) shows that the screw speed has an impact on (almost) every aspect of the considered including the melting temperature and power consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun. By swapping in a melt kneading screw with a compression zone that has a length of 170 to 400mm in comparison to the overall length of the screw 936mm, as taught by Covas. By implementing an RPM value in the range of 20-60 for a screw utilized for melt kneading, as taught by Covas. Highlighting, implementing an RPM value in the range of 20-60 for a screw utilized for melt kneading allows for tailoring various aspects of the extruder and fabrication process, including the melting temperature of the polymer and the power consumption of the extruding machine, (Pg. 7, ¶4, lines 4-6 & (Fig. 5) (Found on Pg. 10)). In addition to, the RPMS implemented on for a screw utilized for melt kneading has an impact on various parameters of the extrusion device and fabrication process, as such the case law for result effective variable may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 5, 	
Wherein the neutral kneading segment is equipped with a plurality of kneading discs.
Regarding Claim 5, Shun as modified teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Shun is silent on details regarding the neutral kneading segment. In analogous art for a polymer material process via melt kneading in an extruder, Hitoshi suggests details regarding the neutral kneading segment, in particular the neutral kneading segment comprising discs, and in this regard Hitoshi teaches the following:
([0040]) teaches that in the second zone, a 1xD length orthogonal kneading disc, a 0.5xD length seal ring, a 1xD length reverse kneading disc and a 1xD length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun as modified. By implementing a neutral screw element, and the length of the block is 10% to 50% of the length of the second zone, as taught by Hitoshi. Highlighting, implementation of a neutral screw element allows for having a screw element(s) that do not have the action of moving the resin by the rotation of the screw, ([0028]). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 5, 	
Wherein the neutral kneading segment is equipped with a plurality of kneading discs.
Regarding Claim 5, Shun as modified teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Shun as modified is silent on details regarding the ratio of a length of the neutral zone to a length of the kneading zone. In analogous art for a polymer material process via melt kneading in an extruder, Angadi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Angadi teaches the following:
(Pg. 818, Table 2) show various screw design configurations with one configuration comprising only using NKB (neutral kneading blocks) in the shearing zones, while another comprising using a mix of NKB and RKB (right hand kneading blocks). As such, the shearing zone is understood to compose at least 50% of the kneading zone. ((Pg. 817, Table 1) teaches that the intensity of shearing is a direct function of number of kneading lobes and discs. (Pg. 817, 2.2 Element configuration of Screw) teaches that based on the number of lobes on the kneading disc, the kneading elements are classified as neutral kneading block/right hand kneading block (NKB/RKB), etc. As such, the length/amount of neutral zone and length/amount of kneading zone are understood to impact the intensity of shearing impacted by the screw.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun as modified. By utilizing a mixtures of various kneading block configurations, including a NKB comprising at least 50% of the conveying zones, as taught by Angadi. Highlighting, that implementing a variety of kneading block types allows for a variety of flow patterns and flow time, which themselves are highly dependent on the staggering angle between the discs. Successive individual discs define discontinuous helix and hence the flow directions (Figure 7). Residence times are influenced by the screw geometry and operating conditions [44]. Positive transport (RKB) prevails for positive angles, no drag exists in neutral case (NKB), and for negative angles (LKB), upstream conveying is dominant (¶2, lines 1-8). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 6, 	
Wherein the kneading extruder is a twin-screw extruder or a multi-screw extruder having three of or more screws.
Shun teaches the following:
([0026]) teaches that the apparatus to be used for melt-kneading may, for example, be a single-screw extruder, a twin-screw extruder, a planetary gear or the like.
Regarding claim 7, 	
Wherein the raw material is kneaded at a temperature above either a glass transition temperature of the fluororesin or a glass transition temperature of the non-fluororesin and below a temperature at which curing of the raw material initiates
Shun teaches the following:
a.} ([0325]) teaches that the heating temperature to heat and melt the powder coating material {hereinafter referred to also as the "baking temperature"), is appropriately set depending upon the types and composition of the raw material components of the powder coating material, the desired thickness of the coating film, etc. Particularly, the baking temperature is preferably set depending on the reaction temperature of the curing agent (D). Giving an example of using a blocked polyisocyanate curing agent, the baking temperature is preferably from 170 to 210 °C ([0358]) teaches that the glass transition temperature of the fluororesin (A1-1) was 54 °C. ([0360]) teaches that the glass transition temperature of the resin (A2-2) was 56.6 °C. As such, the raw material is kneaded at above either a glass transition temperature of the fluororesin or a glass transition temperature of the non-fluororesin.
Regarding claim 8, 	
Wherein the raw material is kneaded at a temperature of 100°C or above and 300°C or below.
Shun teaches the following:
([0325]) teaches that. polyisocyanate curing agent, the baking temperature is preferably from 170 to 210 °C The baking time is preferably from 5 to 120 minutes, particularly preferably from 10 to 60 minute
Regarding claim 9, 	
Wherein the non- fluororesin is one or more selected from the group consisting of a polyester resin, an acrylic resin, an epoxy resin, and a polyethylene resin.
Shun teaches the following:
([0025]) teaches that the resin other than the fluororesin is a curable acrylic resin, a curable polyester resin, a curable urethane resin, a curable epoxy resin or a curable silicone resin. 
Regarding claim 10-11,
Wherein the fluororesin contains a fluoropolymer containing units based on a fluoroolefin and units based on monomers not containing a fluorine atom.
Wherein the fluororesin contains a fluoropolymer containing units based on a fluoroolefin and units based on monomers not containing a fluorine atom, and 
the units based on monomers not containing a fluorine atom includes units based on monomers having a crosslinkable group.
Shun teaches the following:
([0069]) teaches that the fluorinated polymer may be a fluoroolefin polymer, i.e. a homopolymer or copolymer of a fluoroolefin. The copolymer may, for example, be a copolymer of at least two types of fluoroolefins, a copolymer of at least one fluoroolefin and at. least one fluorinated monomer other than a fluoroolefin, a copolymer of at least one fluoroolefin and at least one monomer having no fluorine atom, a copolymer of at least. one fluoroolefin, at least one fluorinated monomer other than a fluoroolefin and at least one monomer having no fluorine atom, or the like. With ([0070] through [0083]) teaching much more detail regarding the possible arrangements of fluororesin and its units.
([0070]) teaches that the monomer copolyrneri1.able with a fluoroolefin is preferably a compound having a carbon-carbon double bond other than a fluoroolefin. The monomer having a carbon-carbon double bond is excellent in alternating copolymerizability with a fluoroolefin, whereby the polymerization yield can be made high.
Regarding claim 12,
Wherein the fluororesin and non-fluororesin have one of a hydroxyl value and an acid value, or have both.
Shun teaches the following:
([0025]) teaches that the resin other than the fluororesin is a curable polyester resin having at least one type of reactive groups selected from hydroxy groups and carboxy groups. ([0025]) teaches the fluororesin may be a hydroxy group containing fluorinated polymer or a carboxy group-containing fluorinated polymer. ([0087]) teaches that monomer (monomer {ml), monomer {m2) or the like) to be copolymerized with a fluoroolefin, may be a monomer having fluorine atoms other than a fluoroolefin, but is preferably a monomer having no fluorine atom. With ([0094] & [0095]) teaching a monomer comprising acid, i.e. carboxylic acid vinyl ester.
Regarding claim 13,
Wherein a content of the fluororesin in the raw material is 5 to 95% by mass.
Shun teaches the following:
(Pg. 19, Table 1) provides several examples, amongst those are {Examples 6-7), each of these comprises a fluorine, a non-fluororesin. In particular (Example 6) provides a fluororesin composition that equates to 16.7 / (16.7+38.9+6+35+9.5+1+.5) * 100 or 15.52%.
Regarding claim 14,
Wherein a mass ratio of the fluororesin and the non-fluororesin in the raw material is 70/30 to 10/90.
Shun teaches the following:
([0025]) The powder coating material according to [2J or [3J, wherein the content of the resin other than the fluororesin is from 10 to 90 parts by mass, per 100 parts by mass of the total of the fluororesin and the resin other than the fluororesin.
Regarding claim 15,
Wherein the raw material contains a curing agent.
Shun teaches the following:
([0025]) teaches that the powder coating material further contains a curing agent.
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shun, in view of Covas in view of Hitoshi or alternatively in view of Angadi and in further view of Joseph Greene (Sustainable Plastics ... ,2014, hereinafter Greene)
Regarding claim 3, 	
Wherein a value of a ratio of the effective length Ls of the screw to an outer diameter Ds of the screw (Ls/Ds) is 10 or more.
Regarding Claim 3, Shun as modified, teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Shun as modified is silent on the (Ls/Ds) ratio being 10 or more. In analogous art for extrusion machines utilized in the melt kneading plastics that are extruded into plastic molded articles though various processes including extrusion molding, Greene suggests details regarding a screw implemented for melt kneading plastics, including details regarding the (Ls/Ds) ratio, and in this regard Greene teaches the following:
Pg. 281, ¶2, lines 4-6) teaches that the length and diameter of the screw and flight depth are important parameters for extrusion. The L/D ratio is typically 40 or higher for better mixing and blending of plastics
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun as modified. By utilizing a screw implemented for melt kneading plastics with an L/D ratio of 40 or higher, as taught by Greene. Highlighting, implementation of a screw for melt kneading plastics with an L/D ratio of 40 or higher allows for better mixing and blending of plastics, (Pg. 281, ¶2, lines 4-6). In addition to, L/D ratio of a screw for melt kneading plastics is understood to impact the mixing and blending of plastics. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).C.) Claim(s) 1, 4, 6 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru Takahashi (JP-2012/111,834, hereinafter Takahashi), in view of Covas and in further view of Hitoshi or alternatively in further view of Angadi 
Regarding claim 1, 	
A method of producing a powder coating material containing a fluororesin and a non-fluororesin, the method comprising: 
kneading a raw material containing the fluororesin and the non-fluororesin with a kneading extruder equipped with at least one screw having a kneading zone, 
wherein a ratio of a length LK of the kneading zone to an effective length Ls of the screw (LK/Ls x 100) is 21.0 to 50.0%, 
the kneading zone includes a neutral zone equipped with at least one neutral kneading segment, and a ratio of a length LN of the neutral zone to the length LK of the kneading zone (LN/LKx100) is 30% or more.
Takahashi teaches the following:
([0021]) teaches that the powder coating material in the present invention is a powder coating material containing a thermosetting resin, a pigment, a curing agent and the like as components. ([0022]) teaches that the kneading temperature at the time of producing the powder coating material is appropriately selected from the above range according to the type of the thermosetting resin. ([0014]) teaches that the extruder is preferably a twin screw extruder.
Regarding Claim 1, Takahashi teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Takahashi is silent on details regarding the screw implemented for melt-kneading. In analogous art for details regarding screws implemented for melt kneading plastics, Covas suggests details regarding the dimensions of a screw implemented for melt kneading, and in this regard Covas teaches the following:
 (Ch, 3, Pg. 18, 112, lines 10-1.5) teaches that As seen in Figure 10a, an extruder screw can be defined by its diameter (D) and total length (L), by the length of the feed, compression and metering zones (Ll, L2 and L3, respectively) by the initial and final channel depths (or, equivalently, inner diameter (D1) and (D3), respectively), by the flight thickness (e) and by the screw pitch (p). As shown in (Fig. 10a) the compression zone, which acts as applicant's kneading zone, has a length range of 170 to 400mm, while the overall length is given to be 936mm. As such, this gives a range of (170/936) * 100 to (400/936) * 100 or 18.16 % to 42.72%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi. By utilizing a melt kneading screw with a compression zone that has a length of 170 to 400mm in comparison to the overall length of the screw 936mm, as taught by Covas, due to the fact it would amount to nothing more than a use of a known dimensions for a melt kneading screw with a compression zone, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Covas. Highlighting, that the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'/ Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). In addition, while no discrepancies are perceived to exist regarding the size of the transition zone implemented, the case law for the change of size may be recited, were the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding Claim 1, Takahashi as modified the same as detailed above. Takahashi as modified is silent on details regarding the ratio of a length of the neutral zone to a length of the kneading zone. In analogous art for a polymer material process via melt kneading in an extruder, Hitoshi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Hitoshi teaches the following:
([0005]) teaches that the resin is melt-kneaded and melt-extruded using a screw having a screw block composed of a screw element and/ or a neutral screw element, and the length of the block is 10% to 50% of the length of the second zone. Where ([0005]) teaches that the second zone is a zone adjacent to the downstream side of the first zone, in which the barrel temperature is adjusted to a temperature equal to or lower than the melting point of the resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By implementing a neutral screw element, and the length of the block is 10% to 50% of the length of the second zone, as taught by Hitoshi. Highlighting, deployment of a neutral screw element allows for having a screw element(s) that do not have the action of moving the resin by the rotation of the screw, ([0028]). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 1, Takahashi as modified the same as detailed above. Takahashi as modified is silent on details regarding the ratio of a length of the neutral zone to a length of the kneading zone. In analogous art for a polymer material process via melt kneading in an extruder, Angadi suggests Angadi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Angadi teaches the following:
(Pg. 818, Table 2) show various screw design configurations with one configuration comprising only using NKB (neutral kneading blocks) in the shearing zones, while another comprising using a mix of NKB and RKB (right hand kneading blocks). As such, the shearing zone is understood to compose at least 50% of the kneading zone. (Pg. 817, Table 1) teaches that the intensity of shearing is a direct function of number of kneading lobes and discs. (Pg. 817, 2.2 Element configuration of Screw) teaches that based on the number of lobes on the kneading disc, the kneading elements are classified as neutral kneading block/right hand kneading block (NKB/RKB), etc. As such, the length/amount of neutral zone and length/amount of kneading zone are understood to impact the intensity of shearing impacted by the screw.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing a mixtures of various kneading block configurations, including an NKB comprising at least 50% of the conveying zones, as taught by Angadi. Highlighting, that implementing a variety of kneading block types allows for a variety of flow patterns and flow time, which themselves are highly dependent on the staggering angle between the discs. Successive individual discs define discontinuous helix and hence the flow directions (Figure 7). Residence times are influenced by the screw geometry and operating conditions [44]. Positive transport (RKB) prevails for positive angles, no drag exists in neutral case (NKB), and for negative angles (LKB), upstream conveying is dominant (¶2, lines 1-8). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 4, 	
Wherein the screw is rotated at a rotational speed of 10 to 1,000 rpm.
Regarding Claim 4, Takahashi as modified teaches the same as detailed above in claim 1. Takahashi is silent on details regarding the number of rpms implemented during kneading. In analogous art for details regarding screws implemented for melt kneading plastics, Covas suggests details regarding the number of RPMs implemented for a screw utilized for melt kneading, and in this regard Covas teaches the following:
(Pg. 7, ¶4 lines 4-6) teaches that Figure 5 is a radar plot presenting the influence of screw speed (the values of 20, 40 and 60 rpm were selected) on mass output, mechanical power consumption. As shown in (Fig. 5) (Found on Pg. 10) shows that the screw speed has an impact on (almost) every aspect of the considered including the melting temperature and power consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing a melt kneading screw with a compression zone that has a length of 170 to 400mm in comparison to the overall length of the screw 936mm, as taught by Covas. By implementing an RPM value in the range of 20-60 for a screw utilized for melt kneading, as taught by Covas. Highlighting, deploying an RPM value in the range of 20-60 for a screw utilized for melt kneading allows for tailoring various aspects of the extruder and fabrication process, including the melting temperature of the polymer and the power consumption of the extruding machine, (Pg. 7, ¶4, lines 4-6 & (Fig. 5) (Found on Pg. 10)). In addition, the RPMS implemented on for a screw utilized for melt kneading have an impact on various parameters of the extrusion device and fabrication process, as such the case law for result effective variable may be recited. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 5, 	
Wherein the neutral kneading segment is equipped with a plurality of kneading discs.
Regarding Claim 5, Shun as modified teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Shun is silent on details regarding the neutral kneading segment. In analogous art for a polymer material process via melt kneading in an extruder, Hitoshi suggests details regarding the neutral kneading segment, in particular the neutral kneading segment comprising discs, and in this regard Hitoshi teaches the following:
([0040]) teaches that in the second zone, a 1xD length orthogonal kneading disc, a 0.5xD length seal ring, a 1xD length reverse kneading disc and a 1xD length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By implementing a neutral screw element, and the length of the block is 10% to 50% of the length of the second zone, as taught by Hitoshi. Highlighting, implementation of a neutral screw element allows for having a screw element(s) that do not have the action of moving the resin by the rotation of the screw, ([0028]). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 5, 	
Wherein the neutral kneading segment is equipped with a plurality of kneading discs.
Regarding Claim 5, Takahashi as modified the same as detailed above in claim 1. Takahashi as modified is silent on details regarding the ratio of a length of the neutral zone to a length of the kneading zone. In analogous art for a polymer material process via melt kneading in an extruder, Angadi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Angadi teaches the following:
(Pg. 818, Table 2) show various screw design configurations with one configuration comprising only using NKB (neutral kneading blocks) in the shearing zones, while another comprising using a mix of NKB and RKB (right hand kneading blocks). As such, the shearing zone is understood to compose at least 50% of the kneading zone. (Pg. 817, Table 1) teaches that the intensity of shearing is a direct function of number of kneading lobes and discs. (Pg. 817, 2.2 Element configuration of Screw) teaches that based on the number of lobes on the kneading disc, the kneading elements are classified as neutral kneading block/right hand kneading block (NKB/RKB), etc. As such, the length/amount of neutral zone and length/amount of kneading zone are understood to impact the intensity of shearing impacted by the screw.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing a mixtures of various kneading block configurations, including a NKB comprising at least 50% of the conveying zones, as taught by Angadi. Highlighting, that implementing a variety of kneading block types allows for a variety of flow patterns and flow time, which themselves are highly dependent on the staggering angle between the discs. Successive individual discs define discontinuous helix and hence the flow directions (Figure 7). Residence times are influenced by the screw geometry and operating conditions [44]. Positive transport (RKB) prevails for positive angles, no drag exists in neutral case (NKB), and for negative angles (LKB), upstream conveying is dominant (¶2, lines 1-8). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 6, 	
Wherein the kneading extruder is a twin-screw extruder or a multi-screw extruder having three of or more screws.
Takahashi teaches the following:
([0014]) teaches that the extruder is preferably a twin-screw extruder.
Regarding claim 7, 	
Wherein the raw material is kneaded at a temperature above either a glass transition temperature of the fluororesin or a glass transition temperature of the non-fluororesin and below a temperature at which curing of the raw material initiates
Takahashi teaches the following:
([0022]) teaches that the thermosetting resins used in powder coatings have the property of being fluidized by heating, and their fluidization temperature (melting temperature) is usually about 30 to 150°C. Therefore, the kneading temperature at the time of powder coating production is appropriately selected from the above range according to the type of thermosetting resin. If it is less than 30°C, it may become fluid at room temperature and workability may deteriorate. In addition, under conditions where a curing agent is present, if the heating temperature is high, the thermosetting resin may partially crosslink
Regarding claim 8, 	
Wherein the raw material is kneaded at a temperature of 100°C or above and 300°C or below.
Takahashi teaches the following:
([0022]) teaches that the thermosetting resin used in the powder coating material has a property of fluidizing by heating, and the fluidization temperature (melting temperature) thereof is usually about 30 to 150 ° C. Takahashi teaches that the kneading temperature is optimizable, having an impact on partially crosslinking the polymer resin early and/or workability. Accordingly, while no discrepancies are perceived to exist regarding the kneading temperature utilized the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 9, 	
Wherein the non- fluororesin is one or more selected from the group consisting of a polyester resin, an acrylic resin, an epoxy resin, and a polyethylene resin.
Takahashi teaches the following:
([0023]) teaches that the thermosetting resin is not particularly limited, and examples thereof include an epoxy resin, a polyester resin, an acrylic resin, a fluororesin, and a silicone resin. 
D.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Covas in view of Hitoshi or alternatively in view of Angadi and in further view of Joseph Greene (Sustainable Plastics ... ,2014, hereinafter Greene)
Regarding claim 3, 	
Wherein a value of a ratio of the effective length Ls of the screw to an outer diameter Ds of the screw (Ls/Ds) is 10 or more.
Regarding Claim 3, Takahashi as modified, teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Takahashi is silent. on the (Ls/Ds) ratio being 10 or more. In analogous art for extrusion machines utilized in the melt kneading plastics that are extruded into plastic molded articles though various processes including extrusion molding, Greene suggests details regarding a screw implemented for melt kneading plastics, including details regarding the (Ls/Ds) ratio, and in this regard Greene teaches the following:
(Pg. 281, ¶2, lines 4-6) teaches that the length and diameter of the screw and flight depth are important parameters for extrusion. The L/D ratio is typically 40 or higher for better mixing and blending of plastics It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing a screw implemented for melt kneading plastics with an L/D ratio of 40 or higher, as taught by Greene. Highlighting, implementation of a screw for melt kneading plastics with an L/D ratio of 40 or higher allows for better mixing and blending of plastics, (Pg. 281, ¶2, lines 4-6).
E.) Claim(s) 10-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Covas and in further view of Shun et al. (US-2016/0,160,054, hereinafter Shun)
Regarding claim 10-11,
Wherein the fluororesin contains a fluoropolymer containing units based on a fluoroolefin and units based on monomers not containing a fluorine atom.
Wherein the fluororesin contains a fluoropolymer containing units based on a fluoroolefin and units based on monomers not containing a fluorine atom, and 
the units based on monomers not containing a fluorine atom includes units based on monomers having a crosslinkable group.
Regarding Claim 10-11, Takahashi teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Takahashi is silent on details regarding implementing a fluororesin containing both containing units based on a fluoroolefin and units based on monomers not containing a fluorine atom. In analogous art for a powder coating material comprising a first resin that is a fluororesin and a second resin that is a non-fluororesin and a pigment, the composition is formed by melt kneading the constituents, Shun suggests details regarding implementing a implementing a fluororesin containing both containing units based on a and units based on monomers not containing a fluorine atom.
([0069]) teaches that the fluorinated polymer may be a fluoroolefin polymer, i.e. a homopolymer or copolymer of a fluoroolefin. The copolymer may, for example, be a copolymer of at least two types of fluoroolefins, a copolymer of at least. One fluoroolefin and at least one fluorinated monomer other than a fluoroolefin, a copolymer of at. lea:;t one fluoroolefin and at least one monomer having no fluorine atom, a copolymer of at least one fluoroolefin, at least one fluorinated monomer other than a fluoroolefin and at least one monomer having no fluorine atom, or the like. With {[0070] through ([0083]} teaching much more detail regarding the possible arrangements of fluororesin and its units.
([0070]) teaches that the monomer copolymerizable with a fluoroolefin is preferably a corn pound having a carbon-carbon double bond other than a fluoroolefin. The monomer having a carbon-carbon double bond is excellent in alternating copolymerizability with a fluoroolefin, whereby the polymerization yield can be made high.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing an fluororesin with a combination of monomer units i.e. a fluoropolymer containing units based on a fluoroolefin and units based on monomers not containing a fluorine atom, as taught by Shun. Highlighting, the above provides a means for implementation of a monomer copolymerizable with a fluoroolefin that comprises a carbon-carbon double bound, allowing for polymerization yield that can be made high, ([0070]).In addition to, it would amount to nothing more than a use of a known fluororesin resin molecular arrangement, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Shun. Where the combination of prior art elements according to known methods to yield predictable results and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 12,
Wherein the fluororesin and non-fluororesin have one of a hydroxyl value and an acid value, or have both.
Regarding Claim 12, Takahashi teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Takahashi is silent on details regarding implementing a fluororesin containing both containing units based on a fluoroolefin and units based on monomers not containing a fluorine atom. In analogous art for a powder coating material comprising a first resin that is a fluororesin and a second resin that is a non-fluororesin and a pigment, the composition is formed by melt kneading the constituents, Shun suggests details regarding the fluororesin and non-fluororesin, and in this regard Shun teaches the following:
T ([0025]) teaches that the resin other than the fluororesin is a curable polyester resin having at least one type of reactive groups selected from hydroxy groups and carboxy groups. ([0025]) teaches the fluororesin may be a hydroxy group containing fluorinated polymer or a carboxy group-containing fluorinated polymer. ([0087]) teaches that monomer {monomer (m1), monomer (m2) or the like) to be copolymerized with a fluoroolefin, may be a monomer having fluorine atoms other than a fluoroolefin, but is preferably a monomer having no fluorine atom. With ([0094] & [0095]} teaching a monomer comprising acid, i.e. carboxylic acid vinyl ester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing an fluororesin and non-fluororesin having a hydroxyl value or acid value as taught by Shun, due to the fact it would amount to nothing more than a use of a known fluororesin and non-fluororesin molecular arrangement, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Shun. Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of, innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 13,
Wherein a content of the fluororesin in the raw material is 5 to 95% by mass.
Regarding Claim 13, Takahashi as modified teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Takahashi is silent on details regarding the amount of fluorine resin implemented. In analogous art for a powder coating material comprising a first resin that is a fluororesin and a second resin that is a non-fluororesin and a pigment, the composition is formed by melt kneading the constituents, Shun suggests details regarding various amounts of fluororesin that may be implemented, and in this regard Shun teaches the following:
(Pg. 19, Table 1) provides several examples, amongst those are (Examples 6-7), each of these comprises a fluorine, a non-fluororesin. In particular (Example 6) provides a fluororesin composition that equates to 16.7 / (16.7+38.9+6+35+9.5+1+.5) * 100 or 15.52%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing an amount of fluororesin, as taught by Shun. Highlighting, varying the amount of compounds implemented is understood change the composition of the final product produced, (Table 1). Where the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).In addition, the amount of fluororesin implemented in the raw material is understood to impact the final composition of the article produced. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 14,
Wherein a mass ratio of the fluororesin and the non-fluororesin in the raw material is 70/30 to 10/90.
Regarding Claim 14, Takahashi teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Takahashi is silent on details regarding the ratio of fluorine, a non-fluororesin implemented. In analogous art for a powder coating material comprising a first resin that b a fluororesin and a second resin that is a non-fluororesin and a pigment, the composition is formed by melt kneading the constituents, Shun suggests details regarding various amounts of fluororesin and non-fluororesin that may be implemented, and in this regard Shun teaches the following:
([0025]) The powder coating material according to [2] or [3], wherein the content of the resin other than the fluororesin is from 10 to 90 parts by mass, per 100 parts by mass of the total of the fluororesin and the resin other than the fluororesin.
The same rejection rationale, case law and analysis that was used previously for claim 13, can be applied here and should be referred to for this claim as well.
Regarding claim 15,
Wherein the raw material contains a curing agent.
Regarding Claim 15, Takahashi teaching a method for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded. Takahashi is silent on details regarding implementing a curing agent. In analogous art for a powder coating material comprising a first resin that is a fluororesin and a second resin that is a non-fluororesin and a pigment, the composition is formed by melt kneading the constituents, Shun suggests details regarding implementing a curing agent, and in this regard Shun teaches the following:
([0025]) teaches that the powder coating material further contains a curing agent,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Takahashi as modified. By utilizing a curing agent in the composition, as taught by Shun. Highlighting, implementation of a curing agent provides a means for improving and tailoring the curing speed, ([0084]) and provides a more uniform, and dense cured film. ([0·167]). Where the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). In addition to, the amount of curing implemented in the raw material is understood to impact various aspects of the process including the curing speed, and density / uniformity of the article produced. Accordingly, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 16,
Wherein the LN/LK ratio is 60% or more.
Regarding Claim 16, Shun/Takahashi as modified the same as detailed above. Shun/Takahashi as modified is silent on details regarding the ratio of a length of the neutral zone to a length of the kneading zone. In analogous art for a polymer material process via melt kneading in an extruder, Angadi suggests Angadi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Angadi teaches the following:
(Pg. 818, Table 2) show various screw design configurations with one configuration comprising only using NKB (neutral kneading blocks) in the shearing zones, while another comprising using a mix of NKB and RKB (right hand kneading blocks). As such, the shearing zone is understood to compose at least 50% of the kneading zone. (Pg. 817, Table 1) teaches that the intensity of shearing is a direct function of number of kneading lobes and discs. (Pg. 817, 2.2 Element configuration of Screw) teaches that based on the number of lobes on the kneading disc, the kneading elements are classified as neutral kneading block/right hand kneading block (NKB/RKB), etc. As such, the length/amount of neutral zone and length/amount of kneading zone are understood to impact the intensity of shearing impacted by the screw. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for producing a powder coating material, wherein a mixture comprising a fluorine, a non-fluororesin and a pigment are melt-kneaded of Shun/Takahashi as modified. By utilizing a mixtures of various kneading block configurations, including an NKB comprising at least 50% of the conveying zones, as taught by Angadi. Highlighting, that implementing a variety of kneading block types allows for a variety of flow patterns and flow time, which themselves are highly dependent on the staggering angle between the discs. Successive individual discs define discontinuous helix and hence the flow directions (Figure 7). Residence times are influenced by the screw geometry and operating conditions [44]. Positive transport (RKB) prevails for positive angles, no drag exists in neutral case (NKB), and for negative angles (LKB), upstream conveying is dominant (¶2, lines 1-8). Adding, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law were "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Additionally, due to the impact the length/amount of neutral zone and kneading zone implemented, the case law for result effective variables may be recited. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 17,
Wherein the kneading zone further includes a non-neutral zone equipped with at least one non-neutral kneading segment.
Regarding Claim 17, Shun/Takahashi as modified the same as detailed above. Shun/Takahashi as modified is silent on details regarding the ratio of a length of the neutral zone to a length of the kneading zone. In analogous art for a polymer material process via melt kneading in an extruder, Angadi suggests Angadi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Angadi teaches the following:
(Pg. 818, Table 2) show various screw design configurations with several of the examples provided having a mix of NKB and RKB (right hand kneading blocks). As such, the shearing zone is understood to compose both neutral (NKB) and non-neutral (RKB) kneading blocks in the kneading zone. (Pg. 817, Table 1) teaches that the intensity of shearing is a direct function of number of kneading lobes and discs. (Pg. 817, 2.2 Element configuration of Screw) teaches that based on the number of lobes on the kneading disc, the kneading elements are classified as neutral kneading block/right hand kneading block (NKB/RKB), etc. As such, the length/amount of neutral zone and length/amount of kneading zone are understood to impact the intensity of shearing impacted by the screw. 
The same rejection rationale, case laws and analysis that was used previously for claim 16, can be applied here and should be referred to for this claim as well.
Regarding claim 18,
Wherein the non-neutral kneading segment is equipped with a plurality of discs and is at least one selected from the group consisting of a forward feed type screw and a reverse feed type screw.
Regarding Claim 18, Shun/Takahashi as modified the same as detailed above. Shun/Takahashi as modified is silent on details regarding the non-neutral kneading segment is equipped with a plurality of discs and one selected from the group consisting of a forward feed type screw and a reverse feed type screw. In analogous art for a polymer material process via melt kneading in an extruder, Angadi suggests Angadi suggests details regarding the ratio of a length of the neutral zone to a length of the kneading zone, and in this regard Angadi teaches the following:
(Pg. 816, ¶2, lines 10-12) teaches that the mixing zone consists of kneading elements also known as the kneading block with a number of discs with different orientations. (Pg. 821) teaches that the flow patterns and flow time are highly dependent on the staggering angle between the discs. Successive individual discs define discontinuous helix and hence the flow directions (Figure 7). Residence times are influenced by the screw geometry and operating conditions. Positive transport (RKB) prevails for positive angles, no drag exists in neutral case (NKB), and for negative angles (LKB), upstream conveying is dominant. As such, the upstream conveying is understood to be a forward feed screw type. 
The same rejection rationale, case laws and analysis that was used previously for claim 16, can be applied here and should be referred to for this claim as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kakeno et al. (JP-2012,250,399) – teaches in the (Abstract) a extrusion molding apparatus 10 has a single screw extruder 20 having a rotation-driven screw 21 arranged in a barrel 22, a feeder 30 for feeding a solid resin material 40 to a feed zone C1 of the screw of the single screw extruder and a die 50 molding the resin material extruded from the single screw extruder into the molded product 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741